DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 56-57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bubb et al. (US Pre-Grant Publication 2006/0079852).
Regarding claim 56, Bubb et al. teaches a dressing assembly for use with a reduced-pressure treatment system, comprising: 

a comfort layer (FTC 2) coupled to the second surface of the dressing bolster (See Figs. 5-10); and 
an over-drape (24) disposed over the first surface of the dressing bolster (See Figs. 5-10, 12g); 
wherein the dressing bolster is configured to distribute a directed force when under reduced pressure (See at least Figs. 28-29, [0091]).  
Regarding claim 57, Bubb teaches the dressing further comprising an inner layer (20) coupled to the comfort layer and the over-drape and comprising a treatment aperture (20a) (See Figs. 5-10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-19, 32-49, 51-55, and 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bubb et al. (US Pre-Grant Publication 2006/0079852) in view of Budig et al. (WO 2007/033679).
Regarding claim 16, Bubb et al. teaches a dressing assembly (See at least Fig. 10) for use with a reduced pressure treatment system (Abstract), the dressing assembly comprising: 
a dressing bolster (FTC 2) comprising an extremity (i.e. unlabeled peripheral edge/side of dressing bolster), a first surface (upper surface), and a second surface (lower (i.e. wound facing) surface), wherein the extremity extends from the first surface to the second surface (See Fig. ; 
an over-drape (24) disposed over the extremity and the first surface; and 
an adhesive perimeter strip (i.e. the overdrape is adhesive [0127]; alternatively (320) is an adhesive perimeter strip provided in embodiments where the overdrape is not adhesive [0138]) coupled to a drape extension (24a) and operable to provide a seal between a patient and the over-drape [0092].  
Bubb fails to teach that the extremity is oblique.

Regarding claim 17, Bubb in view of Budig teaches the dressing assembly of claim 16. Bubb teaches the device further comprising a comfort layer (FTC 1) having a first surface and a second surface and wherein the first surface of the comfort layer is coupled, at least in part, to a portion of the second surface of the dressing bolster (See at least Figs. 5-8).  
Regarding claim 18, Bubb in view of Budig teaches the dressing assembly of claim 16, Bubb also teaches that the dressing bolster comprises a medical bolster material (i.e. polyurethane foam [0091]) and further teaches that the bolster material is an isotropic material. Although Bubb does not explicitly recite that the material is isotropic, polyurethane films are interpreted to be substantially isotropic. Furthermore, since the number of species is limited to only two (i.e. isotropic and anisotropic), one of ordinary skill would immediately envisage both species from the generic disclosure of Bubb. Furthermore, it has been held that a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).

Regarding claim 19, Bubb in view of Budig teaches the dressing assembly of claim 16. Bubb fails to explicitly recite that the dressing bolster comprises a medical bolster material and wherein the medical bolster material is an anisotropic material. However, since the number of species is limited to Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). Furthermore, Budig teaches a dressing having a bolster formed from an anisotropic material (i.e. the perimeter is of greater density (See at least Abstract) and thereby mechanical properties such that the dressing bolster necessarily has varying mechanical properties along varying axes.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Bubb to include the anisotropic dressing bolster material of Budig in order to prevent edge leakage as taught by Budig.
Regarding claim 32, Bubb also teaches that the over-drape is further adapted to extend beyond the dressing bolster to form the drape extension (See Figs. 10 and 12h).  
Regarding claim 33, Bubb  in view of Budig teaches the dressing assembly of claim 16. Bubb further teaches wherein the dressing bolster comprises a reticulated foam [0091] but fails to teach the bolster having a density greater than 20 kg/m3.  Budig teaches a foam dressing bolster having a density of 100-400kg/m3 (p. 4, ll. 5-9). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Bubb with the teaching of Budig to increase the density of the dressing bolster in order to prevent edge leakage as taught by Budig.
Regarding claims 34 and 35, Bubb in view of Budig teaches the dressing assembly of claim 16. Bubb fails to teach that the oblique extremity is chamfered (as in claim 34), or the dressing bolster comprises a medical bolster material shaped to have a trapezoidal cross-section (as in claim 35). Budig teaches the oblique extremity is chamfered (See Fig. 3), and the dressing bolster comprises a medical 
Regarding claim 36, Bubb in view of Budig teaches the dressing assembly of claim 16. Bubb further teaches wherein the dressing bolster comprises a medical bolster material shaped to have an elliptical cross-section (See at least Fig. 49).  
Regarding claim 37, Bubb in view of Budig teaches the dressing assembly of claim 16. Bubb further teaches wherein the dressing bolster comprises a medical bolster material shaped to have a rectangular cross-section (See at least Figs. 10, 12h, 34).  

Regarding claim 38, Bubb et al. teaches a dressing assembly, the dressing assembly comprising: 
a shaped dressing bolster (FTC 2) having an extremity (unlabeled peripheral edge/side), a first surface (i.e. upper surface), and a second surface (i.e. lower/wound facing surface); and 
a plurality of flexibility notches formed on a surface of the shaped dressing bolster (See Fig. 12e, [0097]).  
Bubb fails to specifically teach that the extremity is oblique, the second surface having a greater surface area than the first surface, or the plurality of flexibility notches being formed on a first surface.
Although Bubb is silent as to whether the flexibility notches are on the first or second surface, one of ordinary skill would be motivated to choose from the two possible configuration and place the flexibility notches on the first surface with the reasonable expectation that doing so would create a dressing with improved flexibility as suggested by Bubb.
Budig teaches a wound dressing having a dressing bolster formed with an oblique (i.e. tapered) extremity which reduces indentations in the patients skin during use (p. 16, ll. 1-13), and further teaches 
Regarding claims 39 and 40, Bubb in view of Budig teaches the dressing assembly of claim 38. Bubb fails to teach that the oblique extremity is chamfered (as in claim 39), or the dressing bolster comprises a medical bolster material shaped to have a trapezoidal cross-section in two orthogonal planes (as in claim 40). Budig teaches the oblique extremity is chamfered (See Fig. 3), and the dressing bolster comprises a medical bolster material shaped to have a trapezoidal cross-section in two orthogonal planes (at least because the planes may be oriented at 45degrees to a long axis of the dressing and the cross section perpendicular to the long axis if trapezoidal) (See Fig. 3). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Bubb with the teachings of Budig and to provide a dressing having an oblique extremity in order to reduce the indentation in the skin of a user as taught by Budig (p. 16, ll. 1-13).
Regarding claim 41, Bubb in view of Budig teaches the dressing assembly of claim 38. Bubb further teaches wherein the dressing bolster comprises a reticulated foam [0091] but fails to teach the bolster having a density greater than 20 kg/m3.  Budig teaches a foam dressing bolster having a density of 100-400kg/m3 (p. 4, ll. 5-9). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Bubb with the teaching of Budig to increase the density of the dressing bolster in order to prevent edge leakage as taught by Budig.
Regarding claim 42, Bubb in view of Budig teaches the dressing assembly of claim 38. Bubb fails to explicitly recite that the dressing bolster comprises a medical bolster material and wherein the medical bolster material is an anisotropic material. However, since the number of species is limited to only two (i.e. isotropic and anisotropic), one of ordinary skill would immediately envisage both species Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). Furthermore, Budig teaches a dressing having a bolster formed from an anisotropic material (i.e. the perimeter is of greater density (See at least Abstract) and thereby mechanical properties such that the dressing bolster necessarily has varying mechanical properties along varying axes.  
Regarding claim 43, Bubb in view of Bugid teaches the dressing assembly of claim 38, Bubb also teaches that the dressing bolster comprises a medical bolster material (i.e. polyurethane foam [0091]) and further teaches that the bolster material is an isotropic material. Although Bubb does not explicitly recite that the material is isotropic, polyurethane films are interpreted to be substantially isotropic. Furthermore, since the number of species is limited to only two (i.e. isotropic and anisotropic), one of ordinary skill would immediately envisage both species from the generic disclosure of Bubb. Furthermore, it has been held that a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).
  
Regarding claim 44, Bubb in view of Budig teaches the dressing assembly of claim 38. Bubb also teaches the dressing further comprising a comfort layer (FTC 1) adapted to be coupled to the second surface of the shaped dressing bolster (See at least Figs. 5-8).  

Regarding claim 46, Bubb also teaches that the over-drape is further adapted to extend beyond the dressing bolster to form the drape extension (See Figs. 10 and 12h).  
Regarding claim 47, Bubb in view of Budig teaches the dressing of claim 46. Bubb also teaches an adhesive perimeter strip (i.e. the overdrape is adhesive [0127]; alternatively (320) is an adhesive perimeter strip provided in embodiments where the overdrape is not adhesive [0138]) coupled to a drape extension (24a) and operable to provide a seal between a patient and the over-drape [0092].  

Regarding claim 48, Bubb et al. teaches a dressing assembly, comprising: 
a dressing bolster (FTC 2) having a first surface (upper surface), a second surface (lower/wound facing surface), and an extremity (i.e. peripheral edge/side of dressing bolster); and 
a comfort layer (FTC 1) adapted to be coupled to the second surface of the dressing bolster (See Figs. 5-8); wherein 
the dressing bolster is configured to distribute a directed force when under a reduced pressure (See at least Figs. 28-29, [0091]).  
Bubb fails to teach that the extremity is oblique. 
Budig teaches a wound dressing having a dressing bolster formed with an oblique (i.e. tapered) extremity which reduces indentations in the patients skin during use (p. 16, ll. 1-13). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Bubb with the teachings of Budig and to provide a dressing having an oblique extremity in order to reduce the indentation in the skin of a user as taught by Budig.
Regarding claim 49, Bubb in view of Budig teaches the dressing of claim 48. Bubb further teaches a plurality of flexibility notches formed in a surface of the bolster (FTC 2) (See Fig. 12e, [0097]). 
Regarding claim 51, Bubb in view of Budig teaches the dressing assembly of claim 48. Bubb  teaches the dressing further comprising an inner layer (20) having a first surface and a second surface and wherein the first surface of the inner layer is coupled, at least in part, to a portion of the second surface of the dressing bolster (See Figs. 5-6).  
Regarding claims 52, 53, and 54, Bubb in view of Budig teaches the dressing assembly of claim 48. Bubb fails to teach wherein the oblique extremity is chamfered (as in claim 52), wherein the oblique extremity is arcuate (as in claim 53), or wherein the oblique extremity forms an angle with a normal reference that is greater than five degrees (as in claim 54).  Budig teaches the oblique extremity is chamfered (See Fig. 3), wherein the oblique extremity is arcuate (See Fig. 3), and wherein the oblique extremity forms an angle with a normal reference is greater than 5 degrees (See Fig. 3) Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Bubb with the teachings of Budig and to provide a dressing having an oblique extremity in order to reduce the indentation in the skin of a user as taught by Budig (p. 16, ll. 1-13).
Regarding claim 55, Bubb in view of Budig teaches the dressing assembly of claim 48. Bubb teaches the dressing further comprising an over-drape (24) adapted to be disposed over the first surface of the dressing bolster (See Figs. 10, 12g).  
Regarding claim 59, Bubb in view of Budig teaches the dressing assembly of claim 56. Bubb fails to teach that the dressing bolster comprises a medical bolster material shaped to have a trapezoidal cross-section in two orthogonal planes. Budig teaches the oblique extremity is chamfered (See Fig. 3), and the dressing bolster comprises a medical bolster material shaped to have a trapezoidal cross-section .

Claims 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bubb et al. (US Pre-Grant Publication 2006/0079852), in view of Bugid et al. (WO 2007/033679), and further in view of Patel et al. (US Pre-Grant Publication 2007/0255193)
Regarding claim 50, Bubb in view of Budig teaches the dressing assembly of claim 48, but fails to teach wherein the dressing bolster comprises: a first bolster layer formed from a hydrophilic foam; and a second bolster layer formed from a hydrophobic foam; wherein the first bolster layer and the second bolster layer are adjacently disposed.  Patel teaches a wound dressing bolster material having a plurality of layers (20, 30, 40) and specifically teaches that at least one layer is hydrophobic and at least one layer is hydrophilic [0030] in order to control the delivery of antimicrobial agents. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the dressing of Bubb with the teachings of Patel in order to control the delivery of antibiotics.

Claims 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bubb et al. (US Pre-Grant Publication 2006/0079852).
Regarding claim 58. (New) The dressing assembly of claim 56, wherein the dressing bolster further comprise a plurality of flexibility notches formed on the first surface.  Bubb teaches the dressing of claim 56 and further teaches a plurality of flexibility notches formed in a surface of the bolster (FTC 2) (See Fig. 12e, [0097]). Bubb is silent as to whether the flexibility notches are on the first or second .

Claim 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bubb et al. (US Pre-Grant Publication 2006/0079852), in view of Butler et al. (US Pre-Grant Publication 2003/0212359).
Regarding claim 60, Bubb teaches the dressing assembly of claim 57, but fails to teach wherein the inner layer comprises a silicone material. Butler teaches a dressing having a silicone tissue contacting layer (equivalent to element (20) of Bubb). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the dressing of Bubb to for (20) from the silicone material as taught by Butler at least because it has been held that The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) obvious)

Claim 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bubb et al. (US Pre-Grant Publication 2006/0079852), in view of Zamierowski (US 6,071,267).
Regarding claim 61, Bubb teaches the dressing of claim 57, but is silent as to the composition of the inner layer (20) if drape material. Zamierowski wherein the inner layer comprises a polyurethane material (col. 6, ll. 12-16). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to form the drape layers of Bubb (at least 20 and or 24) from vapor permeable polyurethane film as suggested by Zamierowski in order to allow for improved moisture vapor permeability.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781